          Case 21-32351 Document 254-1 Filed in TXSB on 08/01/21 Page 1 of 4




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

    In re:                                                          CHAPTER 11

    LIMETREE BAY SERVICES, LLC, et al. 1                            CASE NO.: 21-32351

                  Debtors.                                          Jointly Administered



     SECOND INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO (A) OBTAIN
    POSTPETITION SENIOR SECURED SUPERPRIORITY FINANCING AND (B) USE
          CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION TO
    PREPETITION SECURED PARTIES, (III) MODIFYING THE AUTOMATIC STAY,
    (IV) SCHEDULING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”) of the above-captioned debtors and debtors in possession

(the “Debtors”), the court enters this Order (the “Second Interim Order”) extending the terms of

the Interim Order (I) Authorizing the Debtors to (A) Obtain Postpetition Senior Secured

Superpriority Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to

Prepetition Secured Parties, (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing,

and (V) Granting Related Relief dated July 14, 2021 (Doc. No. 104) (the “Interim Order”)2 with

respect to the Debtors’ rights to use cash collateral through August 8, 2021, with the following

revisions:

             A.      The portion of the Approved Budget for the period from August 2, 2021, through

and including August 8, 2021, is attached hereto as Exhibit A. See Interim Order ¶ N. For the



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776);
Limetree Bay Refining Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining
Operating, LLC (9067); Limetree Bay Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree
Bay Services, LLC, 11100 Brittmoore Park Drive, Houston, TX 77041.


2
    Capitalized terms not otherwise defined herein shall have the meanings given to them in the Interim Order.
       Case 21-32351 Document 254-1 Filed in TXSB on 08/01/21 Page 2 of 4




avoidance of doubt, nothing in this Second Interim Order authorizes, or shall be construed as

authorizing, any DIP Financing in excess of the $5.5 million in DIP Financing authorized in the

Interim Order.

       B.        Hearing Date. A continuation of the Interim Hearing shall occur on August 6, 2021

at 10:30 a.m. prevailing Central Time. The Debtors shall file proposed revised terms for

obtaining additional credit and use of cash collateral following expiration of this Second Interim

Order, if any, by August 4, 2021, at 3:00 p.m. prevailing Central Time. Objections and responses

to such proposed relief shall be due by August 5, 2021, at noon prevailing Central Time.

       C.        Except as otherwise set forth herein, all terms and provisions of the Interim Order

remain unchanged and in full force and effect.

       D.        This Second Interim Order is immediately valid, effective and enforceable upon the

date signed by the Court and entered on the docket in the Chapter 11 Cases.




 Signed on August __, 2021.                  _____________________________________
                                             David R. Jones
                                             UNITED STATES BANKRUPTCY JUDGE




                                                  2
4819-4712-1908.1
   Case 21-32351 Document 254-1 Filed in TXSB on 08/01/21 Page 3 of 4




                                      Exhibit A
Approved Budget for the period from August 2, 2021 through and including August 8, 2021
                  Case 21-32351 Document 254-1 Filed in TXSB on 08/01/21 Page 4 of 4


Limetree Bay Refinery
Forecasted Results of Operations and Cash Flows
   Wk Beginning        8/2/21



                                                        Week ----->                4
                                                   Beginning of Week             8/2/21
                                                        End of Week              8/8/21
Cash Receipts                                                                $               -
Cash Disbursements
  Payroll / Benefits                                                         $          239
  Fuel                                                                                  395
  Maintenance and Other Outside Services                                                298
  Insurance                                                  [1]                         78
  IT Support / Software / Hardware                                                       20
  Environmental / Safety                                                                 -
  Admin / Site Services                                                                 180
  Relocation Costs                                                                      550
  Limetree Bay Terminal Services                                                        150
  EPA Mandated Expenditures                                                             136
  Utility Adequate Assurance Payment                                                    483
  Flare Repair                                                                          185
  Hydrocarbon Removal                                        [2]                        310
        Total       Cash Disbursements                                       $        3,024
                                               Operating Cash Flow           $       (3,024)
Other (Sources) / Uses
   DIP Financing Costs                                                       $           23
   Revolver Interest Payments                                                            -
   Insurance Claims Professionals                                                        -
   Term Lender Agent Fee                                                                 -
   Engineering Professionals (Turner Mason)                                             100
       Total       Other (Sources) / Uses                                               123
                      Net Cash Flow Before Professional Fees $                       (3,147)
Professional Fees
   DIP Lender Counsel                                                        $           -
   Term Lender Professionals                                                                 -
   Independent Director                                                                      -
   J Aron Counsel                                                                            -
   Revolver Counsel                                                                          -
   Investment Banker                                                                         -
       Total                                                                 $           -
                                                       Net Cash Flow         $       (3,147)
                                                           Accumulated              (3,146.7)


                                         Beginning Cash Balance              $     3,500.0
                                                  Net Cash Flow              $    (3,146.7)
                                                       DIP Draw              $          -
                                                  DIP (Paydown)              $          -
                                      Ending Book Cash Balance               $          353
                                             Ending DIP Balance              $        5,500

                 Debtor Professional Fee Accrued (Cumulative) $                       1,246
                  UCC Professional Fees Accrued (Cumulative) $                           92

   [1] - Existing premiums; coverages are currently under review with agents.
   [2] - More spend after this period anticipated in order to complete hydrocarbon removal.
   Budgeting currently in process.
